Citation Nr: 0813595	
Decision Date: 04/24/08    Archive Date: 05/01/08

DOCKET NO.  03-00 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury, headaches.

2.  Entitlement to service connection for osteoarthritis, 
bilateral knees.


REPRESENTATION

Veteran represented by:  The American Legion


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel




INTRODUCTION

The veteran had active service from March 1966 to February 
1968.      

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.    

The veteran testified in support of these claims at a hearing 
held at the RO in April 2003, before a Decision Review 
Officer. 

In February 2006, the Board affirmed the RO's rating 
decision.  The veteran then appealed the Board's February 
2006 decision to the United States Court of Appeals for 
Veterans Claims (Court).  In November 2007, based on a Joint 
Motion For Remand (joint motion), the Court issued an Order 
remanding the matter to the Board for compliance with the 
instructions in the joint motion.  

The Board in turn REMANDS the veteran's claims to the RO via 
the Appeals Management Center (AMC) in Washington, D.C.  


REMAND

The veteran claims entitlement to service connection for 
headaches, claimed to be residuals of a head injury, and 
osteoarthritis of the knees.  Additional action is necessary 
before the Board decides these claims.

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2007).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide that VA 
will notify a claimant and his representative, if any, of the 
information and medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate a 
claim.  As part of the notice, VA is to specifically inform 
the claimant and his representative, if any, of which portion 
of the evidence the claimant is to provide and which portion 
of the evidence VA will attempt to obtain on the claimant's 
behalf.  They also require VA to assist a claimant in 
obtaining evidence necessary to substantiate a claim, but 
such assistance is not required if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The Court has mandated that VA ensure strict 
compliance with the provisions of the VCAA.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

The Court has indicated that VCAA notice must be given prior 
to an initial unfavorable decision by the agency of original 
jurisdiction.  In Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112, 119-20 (2004), the Court also indicated that 
the VCAA requires VA to provide notice, consistent with the 
requirements of 38 U.S.C.A. § 5103(A), 38 C.F.R. § 3.159(b), 
and Quartuccio, that informs the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, the 
Court further held that, under 38 C.F.R. § 3.159(b), VA must 
request the claimant to provide any evidence in his 
possession that pertains to the claim.  Id. at 120-21.  

On March 3, 2006, the Court held that the aforementioned 
notice requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) 
existence of disability; (3) connection between service and 
disability; (4) degree of disability; and (5) effective date 
of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 484 (2006).  The Court further held that notice under 
the VCAA must inform the claimant that, if the RO grants his 
service connection claim, it will then assign such an award a 
disability rating and an effective date.  Id. at 486.

In this case, VA has not yet provided the veteran adequate 
assistance regarding his claims.  Therefore, any decision to 
proceed in adjudicating them would prejudice the veteran in 
the disposition thereof.  Bernard v. Brown, 4 Vet. App. at 
392-94. 

Under 38 U.S.C.A. § 5103A, VA's duty to assist includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  In this case, 
examinations in support of the veteran's claims are 
necessary.  The RO afforded the veteran such examinations 
during the course of this appeal, but the reports of these 
examinations are inadequate to decide the claims on appeal.  
First, therein, examiners offered opinions ruling out a 
relationship between the veteran's headaches and his 
in-service head injury, but did not address whether a 
relationship exists between the headaches from which the 
veteran currently suffers and documented in-service 
headaches.  Second, therein, examiners offered opinions 
ruling out a relationship between the veteran's current 
bilateral knee disability and his active service, in part, on 
the basis that the veteran experienced no right knee problems 
in service.  This finding is faulty given that the veteran's 
service medical records establish in-service complaints of, 
and treatment for, bilateral knee problems.  Third, in 
offering their opinions, the examiners did not consider the 
veteran's lay testimony regarding the headaches and knee 
symptoms he experienced in service and following discharge.  

The Board thus REMANDS this case for the following action:

1.  Arrange for the veteran to undergo a 
VA neurological examination in support of 
his claim for service connection for 
headaches, claimed to be a residual of a 
head injury.  Forward the claims file to 
the examiner for review of all pertinent 
documents therein and ask the examiner to 
confirm in his written report that he 
conducted such a review.  Following a 
thorough evaluation, during which all 
indicated tests are performed, the 
examiner should:

a) record in detail the 
veteran's reported history of 
symptoms following his in-
service head injury and any 
headaches experienced prior to, 
and following, that injury;

b) diagnose all residuals of 
the in-service head injury and 
indicate whether the veteran 
currently experiences chronic 
headaches; 

c) offer an opinion as to whether 
any current headaches are at least 
as likely as not related to the 
documented headaches the veteran 
experienced in service; and 

d) provide detailed rationale, with 
specific references to the record, 
including the veteran's reported 
history, for the opinions provided.  

2.  Arrange for the veteran to undergo a 
VA orthopedic examination in support of 
his claim for service connection for 
osteoarthritis of the knees.  Forward the 
claims file to the examiner for review of 
all pertinent documents therein and ask 
the examiner to confirm in his written 
report that he conducted such a review.  
Following a thorough evaluation, during 
which all indicated tests are performed, 
the examiner should:

a) record in detail the 
veteran's reported history of 
knee symptoms prior to, during, 
and following service;

b) diagnose any bilateral knee 
disability shown to be present; 

c) offer an opinion as to whether 
any current bilateral knee 
disability is at least as likely as 
not related to documented in-service 
bilateral knee complaints;  

d) if the current bilateral knee 
disability preexisted service, offer 
an opinion as to whether it 
increased in severity during 
service; and

e) provide detailed rationale, with 
specific references to the record, 
including the veteran's reported 
history, for the opinions provided.  

3.  Readjudicate the claims based on all 
of the evidence of record.  If either 
benefit sought on appeal is not granted 
to the veteran's satisfaction, provide 
the veteran and his representative a 
supplemental statement of the case and an 
opportunity to respond thereto. 

Thereafter, subject to current appellate procedure, return 
this case to the Board for further consideration, if in 
order.  By this REMAND, the Board intimates no opinion as to 
the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the remanded claims.  Kutscherousky 
v. West, 12 Vet. App. 369, 372 (1999).

The law requires that these claims be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled expeditiously); see also 
VBA's Adjudication Procedure Manual, M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03 (directing the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court).



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



